Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to Application #16/595,004 filed on 10/07/2019 in which Claims 1-24 are presented for examination.

Status of Claims
Claims 1-24 are pending, of which Claims 1, 5, 6, 10, 24 is/are rejected under 35 U.S.C. 102, Claims 2-4, 9, 11 is/are rejected under 35 U.S.C. 103.  Claims 16-23 are withdrawn from consideration due to Restriction.  Claims 7, 8, 12-15 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below.

Election/Restrictions

Species 1: 	Embodiment 1, Specification Par 305 Lines 1-8, Par 328 Lines 1-9, associates with Claim(s) 1-15, 24.
Species 2: 	Embodiment 2, Specification Par 320 Lines 1-9, associates with Claim(s) 16-23.
The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:
1.	A system and a method for encrypting a secret part of a set of secret parts into a singly encrypted part.
2.	A method for decrypting multiple doubly encrypted parts.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of Eric N. Briggs, Registration No. 62172, on 10/19/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claim(s) 1-15, 24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Regarding Claim 6, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the at least one private key” in Line(s) 4.  There is no mention of an “at least one private key” in Claim 6 or its preceding claims before the appearance of the limitation “the at least one private key” in Line(s) 4.

Regarding Claim 8, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the at least one corresponding symmetric key” in Line(s) 2-3.  There is no mention of an “at least one corresponding symmetric key” in Claim 8 or its preceding claims before the appearance of the limitation “the at least one corresponding symmetric key” in Line(s) 2-3.

Regarding Claim 11, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the corresponding part holder public key” in Line(s) 2.  There is no mention of a “corresponding part holder public key” in Claim 11 or its preceding claims before the appearance of the limitation “the corresponding part holder public key” in Line(s) 2.

Regarding Claim 13, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the plurality of doubly-encrypted secret parts” in Line(s) 3.  There is no mention of a “plurality of doubly-encrypted secret parts” in Claim 13 or its preceding claims before the appearance of the limitation “the plurality of doubly-encrypted secret parts” in Line(s) 3.

Regarding Claim 14, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the asset encryption key” in Line(s) 4.  There is no mention of an “asset encryption key” in Claim 14 or its preceding claims before the appearance of the limitation “the asset encryption key” in Line(s) 4.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) encrypting each secret part of at least one set of secret parts into a corresponding singly-encrypted secret part using at least one symmetric key or a corresponding one of at least one public key, encrypting each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a corresponding at least one public key belonging to a corresponding public/private key pair, and distributing each doubly-encrypted secret part to a respective part holder. This judicial exception is not integrated into a practical application because a mere series of cryptographic steps are described without the clear description of a result. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the series of cryptographic steps as described in the claim could be performed by a human either manually or mentally.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 24 is/are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Telford et al. US Patent Application Publication #2017/0222805.

Regarding Claim 1:
It is a system claim corresponding to the method claim of claim 24 as a subset of Claim 24.  Therefore, claim 1 is rejected with the same rationale as applied against claim 24 below.  In addition Telford et al. discloses:
A system comprising: at least one processor; at least one memory communicatively coupled to the at least one processor; and wherein the at least one processor is configured to [(Telfordet al. Par 22 Lines 1-8; Fig 1B) where Telford et al. teaches that the system includes both a processor and a memory coupled to the processor]:

Regarding Claim 5, Telford et al. discloses:
The system of claim 1, wherein each secret part is encrypted into a corresponding singly-encrypted secret part using the corresponding at least one public key belonging to the corresponding one of the at least one public/private keypair [(Telfordet al. Abstract Lines 2-7; Par 17 Lines 1-6) where Telford et al. teaches singly encrypting each secret part of a key fragment with a public key corresponding to each of the respective parties public/private key pair].

Regarding Claim 6, Telford et al. discloses:
The system of claim 1,
wherein the at least one public key is a single public key used to encrypt all the singly-encrypted secret parts, the single public key belonging to a single public/private keypair; and
wherein the at least one private key is a single private key belonging to the single public/private keypair.

Regarding Claim 10, Telford et al. discloses:
The system of claim 1, wherein each doubly-encrypted secret part is encrypted twice using the public key corresponding belonging to the corresponding one of the at least one public/private keypair [(Telfordet al. Abstract Lines 2-9; Par 17 Lines 1-6) where Telford et al. teaches doubly encrypting each secret part of a key fragment with a public key corresponding to each of the respective parties public/private key pair that further corresponds to a public key of a trusted party].

Regarding Claim 24, Telford et al. discloses:
A method for securely distributing secret parts to a plurality of part holders, comprising [(Telfordet al. Par 15 Lines 1-8; Abstract Lines 6-7) where Telford et al. teaches securely distributing secret parts comprising encrypted data and encrypted key fragments to multiple secret part holders, by storing them in a central repository for which each of the secret part holders can securely maintain and access their respective secret parts or fragments]:
encrypting each secret part of at least one set of secret parts into a corresponding singly-encrypted secret part using at least one symmetric key or a corresponding one of at least one public key, each public key belonging to a corresponding one of at least one public/private keypair [(Telford et al. Abstract Lines 2-7; Par 17 Lines 1-6) where Telford et al. teaches singly encrypting each secret part of a key fragment with a public key corresponding to each of the respective parties public/private key pair];
encrypting each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using the corresponding at least one public key belonging to the corresponding public/private keypair [(Telford et al. Abstract Lines 2-9; Par 17 Lines 1-6) where Telford et al. teaches doubly encrypting each secret part of a key fragment with a public key corresponding to each of the respective parties public/private key pair that further corresponds to a public key of a trusted party];
distributing each doubly-encrypted secret part to a respective part holder [(Telfordet al. Par 15 Lines 1-8; Abstract Lines 2-11) where Telford et al. teaches securely distributing secret parts comprising encrypted data and encrypted key fragments to multiple secret part holders, by storing them in a central repository for which each of the secret part holders can securely maintain and access their respective doubly-encrypted secret parts or fragments];
wherein at least a subset of the secret parts of the at least one set of secret parts are used to reconstruct a secret [(Telfordet al. Par 44 Lines 1-2; Par 48 Lines 2-6; Par 49 Lines 1-4; Figure 3) where Telford et al. teaches that the encrypted secret key fragments are decrypted and reassembled to reconstruct the secret key].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Telford et al. US Patent Application Publication #2017/0222805 in view of Chen et al. US Patent Application Publication # 2010/0091995.

Regarding Claim 2, Telford et al. discloses:
The system of claim 1,

Telford et al. does not appear to explicitly disclose:
wherein each secret part is encrypted into a corresponding singly-encrypted secret part using at least one corresponding symmetric key

However, Chen et al. discloses:
wherein each secret part is encrypted into a corresponding singly-encrypted secret part using at least one corresponding symmetric key [(Chen et al. Par 30 Lines 1-2) where Chen et al. teaches that a secret part or secret key is singly encrypted using a corresponding symmetric key].

Telford et al. and Chen et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Telford et al. and the teachings of Chen et al. by providing a secret part or secret key that is singly encrypted using a corresponding symmetric key as taught by Chen et al. in the teaching described by Telford et al..
The motivation for doing so would be to increase the usability and flexibility of Telford et al. by providing a secret part or secret key that is singly encrypted using a corresponding symmetric key as taught by Chen et al. in the teaching described by Telford et al. so as to utilize an industry standard form of encryption.

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 2.  Applicant is directed to the rejection of Claim 3 above.  In addition, the combination of Telford et al. and Chen et al. discloses:
The system of claim 2, wherein the at least one corresponding symmetric key for a first secret part and a second secret part is identical. [(Chen et al. Par 30 Lines 1-4) where Chen et al. teaches that a secret part or secret key is singly encrypted using a corresponding symmetric key that is calculated based at least in part on the memory size of a token, making the symmetric key for different secret parts identical if the memory size of the token is identical].

Regarding Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 2.  Applicant is directed to the rejection of Claim 2 above.  In addition, the combination of Telford et al. and Chen et al. discloses:
The system of claim 2, wherein the at least one corresponding symmetric key for a first secret part and a second secret part is distinct [(Chen et al. Par 30 Lines 1-4) where Chen et al. teaches that a secret part or secret key is singly encrypted using a corresponding symmetric key that is calculated based at least in part on the memory size of a token, making the symmetric key for different secret parts normally separate and distinct].

As to Claim 9, this claim is rejected for the same reasons as Claim 2 above.  In addition, the combination of Telford et al. and Chen et al. discloses:
The system of claim 1, wherein each doubly-encrypted secret part is encrypted using both at least one symmetric key and the public key corresponding belonging to the corresponding one of the at least one public/private keypair [(Chen et al. Par 30 Lines 1-2) where Chen et al. teaches that a secret part or secret key is singly encrypted using a corresponding symmetric key] [(Telford et al. Abstract Lines 2-9; Par 17 Lines 1-6) where Telford et al. teaches doubly encrypting each secret part of a key fragment with a public key corresponding to each of the respective parties public/private key pair that further corresponds to a public key of a trusted party].

As to Claim 11, this claim is rejected for the same reasons as Claim 2 above.  In addition, the combination of Telford et al. and Chen et al. discloses:
The system of claim 1, wherein each doubly-encrypted secret part is encrypted using both at least one symmetric key and the corresponding part holder public key belonging to a corresponding part holder public/private keypair [(Chen et al. Par 30 Lines 1-2) where Chen et al. teaches that a secret part or secret key is singly encrypted using a corresponding symmetric key] [(Telford et al. Abstract Lines 2-9; Par 17 Lines 1-6) where Telford et al. teaches doubly encrypting each secret part of a key fragment with a public key corresponding to each of the respective parties public/private key pair that further corresponds to a public key of a trusted party].

Allowable Subject Matter
Claims 7, 8, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
decrypt at least one of the doubly-encrypted secret parts into at least one of the singly-encrypted secret parts using a corresponding at least one private key, each belonging to a corresponding one of the at least one public/private keypair, and re-encrypt each of the at least one singly-encrypted secret part using a corresponding second public key, the second public key belonging to a second public/private keypair, receive a plurality of the doubly-encrypted secret parts, decrypt each of the plurality of doubly-encrypted secret parts into the corresponding singly-encrypted secret part using a corresponding private key belonging to the corresponding one of the at least one public/private keypair, decrypt each corresponding singly-encrypted secret part into the corresponding secret part, and reconstruct a secret from a quantity of the corresponding secret parts, with the quantity being a subset of a total number of secret parts previously created from the secret, encrypt each secret part by XOR each secret part with the at least one corresponding symmetric key to produce the corresponding singly-encrypted secret part, reconstruct a secret from a plurality of the secret parts, wherein the secret is a symmetric encryption key, perform an action with the asset encryption key, the action comprises at least one of the following actions using the reconstructed secret: encrypting data, decrypting data, generating a transaction address, or signing a transaction

As recited in dependent Claims 7, 8, 12-15 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Setty et al - US_20180375653: Setty et al teaches a policy based key recovery scheme based on splitting keys into distributed key shares.
Carlson - US_20150326547: Carlson teaches doubly encrypted information in the secure communication of data utilizing both asymmetric and symmetric encryption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498